TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00429-CV


Kevin King, Appellant

v.


Advanced Micro Devices, Inc., Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

NO. 99-02834, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING 



PER CURIAM

	Appellant Kevin King has filed an unopposed motion to dismiss the appeal based on
the parties' settlement agreement.  We grant the motion and dismiss the appeal.  Tex. R. App. P.
42.1(a).

Before Chief Justice Aboussie, Justices Yeakel and Puryear

Dismissed on Appellant's Motion

Filed:   November 1, 2001

Do Not Publish